Citation Nr: 1003020	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus for 
accrued benefits purposes.  

2.  Entitlement to burial benefits.  



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The serviceman had active duty for training from September 
1964 to March 1965.  He also had subsequent periods of active 
duty for training from July 1965 to August 1965, from July 
1966 to August 1966, in August 1967, in August 1968, and from 
July 1969 to August 1969.  He died in late 2004.  The 
appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).    


FINDINGS OF FACT

1.  Based on the evidence of record at the time of the 
serviceman's death, tinnitus was not present during service 
or until many years later and did not develop as a result of 
any incident during service, to include exposure to noise.  

2.  The appellant's deceased husband did not have active 
service in the United States Armed Forces, but instead had 
only active duty for training during which he did not die or 
become disabled.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for recognition of the appellant's deceased 
husband as a veteran for VA burial benefits purposes are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.6, 
3.1600 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the a claimant with the development of a 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that the content requirements of a VCAA 
notice have been fully satisfied to the extent that they are 
applicable.  With respect to the claim for accrued benefits, 
the Board notes that after filing the claim for service 
connection for tinnitus, the serviceman was provided with a 
notification letter in March 2004.  The letter provided 
adequate notice as to the evidence needed to substantiate the 
claim.  The communication provided him with an explanation of 
the type of evidence necessary to substantiate the service 
connection claim, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board has noted that 
no additional notification letter was provided to the 
appellant after the serviceman's death.  However, this is 
inconsequential in light of the fact that a claim for accrued 
benefits must be decided based on the evidence which is of 
record at the time of the serviceman's death.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed with respect to 
the accrued benefits claim.


The Board further finds that the VCAA does not apply to the 
claim for burial benefits.  In this regard, the issue before 
the Board is whether the appellant's deceased spouse had 
qualifying service to establish Veteran status; if not, she 
is not a proper claimant for VA burial benefits.  The record 
includes service department evidence of the type of service 
which he had, namely active duty for training.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The Court has held that when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  
Accordingly, no further action is required pursuant to the 
VCAA.

Service Connection For Tinnitus For Accrued Benefits Purposes

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid for a period of not more 
than one year prior to death, may be paid to certain persons 
such as the veteran's spouse, children or dependent parents.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The appellant's claim for accrued benefits is based on the 
serviceman's claim for service connection for tinnitus which 
was pending at the time of the serviceman's death.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The Board notes that the one year presumption for incurrence 
of certain chronic diseases applies only to a period of 
active duty.  It does not apply to active duty for training.  
See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The 
serviceman's periods of service are all considered to have 
been active duty for training.  

Prior to his death, in a written statement dated in October 
2004, the serviceman reported that he was exposed to noise 
during military training from small arms fire, machine guns, 
and armored personnel carriers.  He also stated that his post 
service employment did not involve noise exposure.  

The Board finds that the serviceman's account of exposure to 
noise during active duty for training is credible.  However, 
after reviewing all of the evidence, the Board finds that the 
serviceman's tinnitus was not present until many years after 
active duty for training, and is not etiologically or 
causally related to such duty or any incident therein.  

The serviceman's service records could not be located, 
however, this is inconsequential as the serviceman stated on 
his claim form that he had never received treatment for 
tinnitus.  Thus, there is no contemporaneous evidence from 
the time of service relating to tinnitus.  

The serviceman reported on his claim form in March 2004 that 
he was claiming tinnitus which he stated began approximately 
after November 15, 1964.  The serviceman did not give any 
specific history of continuity of symptoms since service.  In 
addition, as noted above, the serviceman reported on the 
claim form that he had never been treated.  

The first evidence of tinnitus is not until many years after 
separation from service.  A private treatment record dated in 
October 2002 noted that he had tinnitus.  However, there was 
no indication that it was related to service.  The remainder 
of that record is entirely negative for any references to 
tinnitus.  The "negative" evidence tends to show that the 
disorder was not present until many years after service.  
Indeed, there is no indication that this disability was 
diagnosed or treated for more than 10 years following his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  

The Board also notes that although the appellant has 
submitted a medical opinion in December 2004 which tends to 
support the claim, that evidence may not be considered as 
accrued benefits claims must be considered based on the 
evidence of record at the time of death.  The medical opinion 
was received by the RO after the date of the serviceman's 
death and may not, therefore, be considered.  Similarly, for 
the same reason, the Board may not consider a VA opinion 
dated in February 2008 which indicated that the question of 
whether tinnitus began in service could not be resolved 
without resorting to speculation.  

Although the serviceman implicitly expressed his own opinion 
that he had tinnitus due to noise exposure during service, 
the Court has generally held that lay persons, such as the 
serviceman, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  

Therefore, the Board finds that tinnitus was not present 
during service and the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service.  

Entitlement To Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600.  

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran (or in this case, that the deceased 
spouse of the appellant was a veteran).  The term "veteran" 
is defined in 38 U.S.C.A. § 101(2) as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  The term "Active duty" means full time duty 
in the Armed Forces, other than active duty for training.  
See 38 C.F.R. § 3.6(b)(1).  The term "active duty" also 
include any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in 
line of duty, or from an acute myocardial infarction, a 
cardiac arrest or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6.  

It is undisputed that the appellant's husband only had active 
duty for training.  It is not alleged, nor is there any 
evidence, that he had regular active duty.  In addition, as 
noted above, service connection has not been established for 
any disability.  Accordingly, there is no basis to recognize 
the appellant's deceased spouse as a veteran for VA burial 
benefits purposes.   


ORDER

Service connection for tinnitus for accrued benefits purposes 
is denied.  

Entitlement to burial benefits is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


